   Case 8-21-70126-reg    Doc 1-3   Filed 01/22/21   Entered 01/22/21 13:04:28




Aleksandr Berezovskiy
3350 Shore Parkway
Brooklyn, NY 11235

BHG-Bankers Healthcare Gp
201 Solar Street
Syracuse, NY 13204

BMW Financial Services
300 Chestnut Ridge Rd
Woodcliff Lake, NJ 07677

Citi Business Credit Line
P.O. Box 9001037
Louisville, KY 40290

CityMD Urgent Care
1345 6th Ave
New York, NY 10105

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101

Irada Shapiro
118 Greenway Drive South
Syosset, NY 11791

MOHELA/Dept of Education
633 Sprirt Drive
Chesterfield, MO 63005

Navient Department Educat
PO Box 9635
Wilkes Barre, PA 18773

NYS Medicaid Settlement
Medicaid Fraud Control Un
300 Motor Parkway
Hauppauge, NY 11788

Optimum Cable
1 Court Square West
Long Island City, NY 11101

Sprint
6391 Sprint Parkway
Overland Park, KS 66251
